Name: Commission Regulation (EC) No 1252/96 of 28 June 1996 on precautionary measures in the sugar sector
 Type: Regulation
 Subject Matter: prices;  accounting;  plant product;  beverages and sugar
 Date Published: nan

 No L 161 / 142 fENl Official Journal of the European Communities 29 . 6. 96 COMMISSION REGULATION (EC) No 1252/96 of 28 June 1996 on precautionary measures in the sugar sector (a) for all areas of the United Kingdom: ECU 64,65 per 100 kilograms (b) for all areas of Ireland: ECU 64,65 per 100 kilo ­ grams (c) for all areas of Portugal : ECU 64,65 per 100 kilo ­ grams (d) for all areas of Finland: ECU 64,65 per 100 kilo ­ grams (e) for all areas of Spain : ECU 64,88 per 100 kilograms (f) for all areas of Italy: ECU 65,53 per 100 kilograms. 3 . An intervention price for raw sugar: ECU 52,37 per 100 kilograms. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector ('), as last amended by Commission Regulation (EC) No 11 26/96 (2), Whereas the marketing year for the products covered by the sugar market organization begins on 1 July; whereas, despite all the Commission's efforts, the Council has not, to date, adopted the prices applicable to those products nor the amount of the repayment in respect of storage cost pursuant to Articles 2 (3), 3 (4), 4 (3), 5 (5) and 8 (4) of Regulation (EEC) No 1785/81 ; whereas the Commission, under the responsibilities assigned to it by the Treaty is therefore obliged to adopt the precautionary measures essential to ensure continuity of operation of the common agricultural policy in the sugar sector, whereas those measures are taken as a precaution and are without preju ­ dice to any subsequent decisions which the Council may adopt for the 1996/97 maketing year; Whereas those precautionary measures should be aimed, in particular, at ensuring the continuity of the price arran ­ gements and adopting amounts equal to the level of prices applied in the 1995/96 marketing year; whereas, however, as regards the flat-rate reimbursement of storage costs, account should be taken of the fall in current inte ­ rest rates, Article 2 1 . From 1 July 1996, the prices for beet applicable in the Community shall be as follows : (a) the basic price for beet delivered at the collection centre : ECU 47,67 per tonne (b) the minimum price for A beet: ECU 46,72 per tonne (c) the minimum price for B beet, subject to the applica ­ tion of Article 28 (5) of Regulation (EEC) No 1785/81 : ECU 32,42 per tonne. 2. The prices for beet shall be for delivery at the collec ­ tion centre and shall apply to beet of sound, fair and merchantable quality with a sugar content of 1 6 % at the reception point. HAS ADOPTED THIS REGULATION: Article 3 From 1 July 1996, the amount of the flat-rate reimburse ­ ment of storage costs referred to in Article 8 of Regula ­ tion (EEC) No 1785/81 shall be ECU 0,41 per 100 kilo ­ grams of white sugar. Article 1 From 1 July 1996, for the application of the price arran ­ gements referred to in Title I of Regulation (EEC) No 1785/81 , the following amounts shall be applied : 1 . An intervention price for white sugar for the non-de ­ ficit areas of the Community: ECU 63,19 per 100 kilo ­ grams . 2. A derived intervention price for white sugar for the deficit areas of the Community: ( ¢) OJ No L 177 , 1 . 7 . 1981 , p. 4. h) OJ No L 150, 25 . 6. 1996, p. 3 . Article 4 This Regulation shall enter into force on 1 July 1996. It shall apply up to the end of the 1996/97 marketing year, without prejudice to any subsequent decisions to be adopted, where appropriate, by the Council for that marketing year. 29 . 6 . 96 EN Official Journal of the European Communities No L 161 /143 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission